DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1 and 13 are amended.
Claims 2, 8, 10, 18, 29-36, 38, and 43 are cancelled.
Claims 16-17, 19-28, 37, and 39-42 are withdrawn from further consideration.
Claims 1, 3-7, 9, 11-17, 19-28, 37, and 39-42 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 103 (a) are maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13 of copending Application No. 15/316,235.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites “when it does not comprise” line 4.  It is unclear as to what Applicant intends the limitation “it” to further limit.  For the purpose of this office action, the recitation “when it does not comprise” will be treated as if it recites "which does not comprise".  Appropriate correction is required.
	Claim 13 recites the limitation “wherein when said non-woven fiber pasting mat is comprised within a lead-acid battery, said non-woven fiber pasting mat is capable of increasing a life cycle of the lead-acid battery by at least 10% compared to a life cycle of the lead acid battery when it does not comprise said non- woven fiber pasting mat”. The limitation as written attempts to relate the claimed invention to a non-claimed device that is outside the scope of the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over RAJARAM (US 20120121975 A1, provided by IDS) in view of LIN (US 20120058698 A1), KUNG (US 5298348 A), and WHEAR (US 20120070713 A1).
Regarding claim 1, RAJARAM teaches a non-woven fiber pasting mat (see the non-woven mats comprised of glass fibers as described below, see [0108]) comprising:
a plurality of fibers (see glass fibers; [0108], the separators are non-woven mats or bundles comprised of at least glass fibers) arranged to form a non-woven mat (see the non-woven mats in the discussion above); 
	Regarding the claimed “coated with a sizing composition”, and “wherein the sizing composition comprises a film former selected from the group consisting of polyvinyl acetates, polyurethanes, modified polyolefins, polyesters epoxides, and mixtures thereof”, RAJARAM does not explicitly disclose the claimed feature.  However, LIN discloses glass fibers, wherein typically, the surfaces of glass fibers are coated with a sizing composition during the forming process to protect the glass fibers from interfilament abrasion and the term “size” or “sizing” means a sizing composition applied to glass fibers immediately after formation of the glass fibers [0002] and the sizing composition comprises a film forming polymer and suitable film forming polymers for use in the sizing composition include, but are not limited to: polyurethanes; polyolefins; polyesters; vinyl acetate; vinyl ester expoxide resin; and derivatives and 
	Regarding the claimed “a binder composition impregnating said non-woven mat, wherein said binder composition is selected from the group consisting of an acrylic binder, a styrene acrylonitrile binder, a styrene butadiene rubber binder, a urea formaldehyde binder, an epoxy binder, a polyurethane binder, a phenolic binder, a polyester binder, and mixtures thereof; and one or more additives distinct from the binder composition and included in at least one of said sizing composition and said binder composition, said one or more additives including one or more of aldehyde, metal salts, fatty alcohol ethyoxylates, ethylene-propylene oxide block copolymers, sulphate esters, sulphonate esters, phosphate esters, sulphosuccinates, polyacrylic acid, polyaspartic acid, perfluoroalkylsulfonic acid, polyvinylalcohol, lignin, lignin derivatives, phenol formaldehyde resin, cellulose, and wood flour, wherein said one or more additives are operable to reduce water loss in a lead-acid battery”, RAJARAM discloses the separators are non-woven mats comprised of at least glass fibers, and additives can also be added either to the slurry or to the separator including but not limited to binders [0108].  KUNG discloses a battery separator, wherein the separator is impregnated with an acrylic resin binder, present in an amount of from about 0.0001 to 1% by weight of the sheet (see Abstract and claim 1) (The acrylic resin binder has a capability of being acid resistant).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the acrylic resin binder with the amount of from about 0.0001 to 1% by weight of the sheet for the separator in RAJARAM as taught by KUNG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness 
	
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	RAJARAM teaches said fibers comprise one or more of glass fibers, polyester fibers, polyolefin fibers, nylon fibers, aramid fibers, poly(phenylene sulfide) fibers, carbon fibers, silicon carbide (SiC) fibers, boron nitride fibers, and combinations thereof (see glass fibers, see the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	RAJARAM teaches said fibers comprise glass fibers (see glass fibers, see the rejection of claim 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 4.
	RAJARAM teaches said glass fibers have an average diameter of about 0.2 microns to about 30 microns ([0098] the fibers may have an average diameter of less than about 30 microns; Given the teachings above, it would have been obvious to have selected a diameter within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 4.
	RAJARAM teaches said glass fibers have an average diameter of about 1 micron to about 25 microns ([0098] the fibers may have an average diameter of less than about 30 microns; Given the teachings above, it would have been obvious to have selected a diameter within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 4.
	RAJARAM teaches said glass fibers are chopped fibers having an average length of between about 3 mm and about 60 mm ([0097] the glass fibers (such as chopped glass fibers) contain (e.g., are formed entirely of) one or more glass materials; [0099] the fibers may have an average length of less than about 75 millimeters; Given the teachings above, it would have been obvious to have selected a length within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified RAJARAM teaches said binder composition is an acid resistant binder (see the rejection of claim 1; The acrylic resin binder has a capability of being acid resistant).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein said one or more additives comprise about 0.1 weight percent to about 30 weight percent of the non-woven fiber pasting mat”, modified RAJARAM teaches the binder composition (see the binders) and the one or more additives (see the polyaspartic acid) can be added to the separator (see the rejection of claim 1), and discloses the additives (see the rejection of claim 1) may comprise between about 0 to about 30 percent by weight of the separator [0108].  And, RAJARAM teaches the acrylic resin binder with the amount of from about 0.0001 to 1% by weight of the sheet for the separator (see the rejection of claim 1).  Therefore, the amount of the polyaspartic acid is calculated as to be from about 0 to about 29.9999 % by weight of the separator (Given the teachings above, it would have been obvious to have selected a weight % within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Modified RAJARAM teaches said one or more additives include one or more of ethylene-propylene oxide block copolymers, aldehydes, polyacrylic acid, and polyaspartic acid (see the polyaspartic acid).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein when said non-woven fiber pasting mat is comprised within the lead-acid battery, said non-woven fiber pasting mat is capable of increasing a life 

	Regarding claims 14-15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein said non-woven fiber pasting mat has an electrical resistance of less than about 15 mΩ/cm2 per 0.1 mm thickness of the non-woven fiber pasting mat” in claim 14 and “wherein said fiber pasting mat has an electrical resistance of less than 10 mΩ/cm2 per 0.1 mm thickness of the non-woven fiber pasting mat” in claim 15, since modified RAJARAM meets the all composition requirements of the claimed product (see the rejection of claim 1), the property regarding “wherein said fiber pasting mat has an electrical resistance of less than about 15 mΩ/cm2 per 0.1 mm thickness of the non-woven fiber pasting mat” in claim 14 and “wherein said fiber pasting mat has an electrical resistance of less than 10 mΩ/cm2 per 0.1 mm thickness of the non-woven fiber pasting mat” in claim 15 would obviously have been present in modified RAJARAM’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has .


Response to Arguments
	Applicant's arguments filed on 03/25/2021 have been fully considered, but they are not persuasive.
	Regarding claim 13 rejected under 35 U.S.C. 112(b), Applicant’s argument regarding that “The Office Action further states that "[i]t is unclear as to what Applicant intends the limitation 'it' (line 4 of claim 13) to further limit. Applicant amends claim 13 to address these deficiencies” in P10, is not persuasive.
	Since the deficiency is not corrected, the rejection is maintained.
	Further regarding claim 13 rejected under 35 U.S.C. 112(b), Applicant’s argument regarding that “Applicant respectfully submits one skilled in the art, viewing claim 13, would fully appreciate the boundaries of the claimed subject matter” in P10-P11, is not persuasive.
	The recitation “a lead-acid battery when it does not comprise said non-woven fiber pasting mat”, only excludes “non-woven fiber pasting mat”, but the claim does not requires any positive structural component(s).  The limitation as written in claim 13 attempts to relate the claimed invention to a non-claimed device.  Therefore, the claim scope of claim 13 is indefinite.
	Regarding claim 1 rejected under 35 U.S.C. 103, Applicant’s argument regarding that “Rajaram and Whear therefore do not address the same problem: in Rajaram the problem comes from the fact that the battery is overcharged (see Rajaram, at § [0002]) while in Whear the problem comes from the fact that the battery is only partially charged (see Whear, at § 
	Both RAJARAM and WHEAR are concerned with the same field of endeavor, a battery separator for lead acid batteries, which are combinable.  WHEAR discloses a common failure mode within the lead-acid battery industry is the phenomenon of “hydration shorts” [0008], wherein polyaspartic acid retards crystal formation and the polyaspartic acid can be added directly to the matrix of the separator [0107].  Therefore, when one of ordinary skill in the art employs the battery separator of RAJARAM for lead acid batteries, he/she would recognize the problem of the phenomenon of “hydration shorts” as a common failure mode within the lead-acid battery.  Since polyaspartic acid provides a benefit of retarding crystal formation, it would have been obvious to one of the ordinary skill in the art to employ the polyaspartic acid added directly to the matrix of the separator in RAJARAM as taught by WHEAR.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726